Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election with traverse of Group II in the reply filed on 07/11/2022 is acknowledged.

Claims 1 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Claims 13 – 20 are presented for examination. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that: a showing of undue burden has not been made.  This is not found persuasive because the conclusory statement is unsupported. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because: The abstract is a single sentence which appears to be a recitation of claim 13 and fails to provide a concise statement of the technical disclosure of the patent.  

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., U.S. Patent 11.212,103 (herein Mukherjee), in view of Hou et al., U.S. Publication 2009/0106626 (herein Hou).

Regarding claim 13, Mukherjee teaches: A non-transitory processor-readable media comprising processor-readable instructions, such that, when executed by at least one processor of a controller (column 36, lines 5 – 50), causes the processor to: read a codeword from a non-volatile memory (claim 12); decode the codeword to obtain at least input data (claim 12); determine validity of the input data using a first signature after processing the input data through a data path (figure 11, element 1150). Mukherjee does not explicitly teach: in response to determining that the input data is valid using the first signature, send the input data to a host 
Hou teaches: in response to determining that the input data is valid using the first signature, send the input data to a host (paragraph 0052).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Mukherjee: read a codeword from a non-volatile memory; decode the codeword to obtain at least input data; with the teaching of Hou: send the input data to a host for the purpose of managing data (abstract). Codewords are well-known in the art (claim 12). Decoding codewords is a well-known design choice in the art (claim 12). Sending valid data to a host is a well-known design choice in the art (paragraph 0052). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 14, Mukherjee and Hou teach the limitations of the parent claim. Mukherjee additionally teaches: generate the first signature using the input data (figure 11, element 1150); determine that decoding is successful using a second signature after generating the first signature, wherein the input data and the second signature are obtained by decoding the codeword (column 31, lines 45 – 55); and in response to determining that decoding is successful, process the input data through the data path (figure 11, 12, column 33, lines 20 – column 34, lines 20). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 17, Mukherjee and Hou teach the limitations of the parent claim. Mukherjee additionally teaches: wherein decoding the codeword to obtain at least the input data comprises decoding the codeword to obtain function output data and a second signature (figure 11, element 1140, 1150); and the processor is further configured to determine the validity of the function output data using the second signature (column 31, lines 45 – 55). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 20, Mukherjee teaches: A storage device, comprising: a non-volatile memory (figure 12, element 1205); a controller configured to: read a codeword from a non-volatile memory (claim 12); decode the codeword to obtain at least input data (claim 12); determine validity of the input data using a first signature after processing the input data through a data path (figure 11, element 1150). 
Mukherjee does not explicitly teach: in response to determining that the input data is valid using the first signature, send the input data to a host. 
Hou teaches: in response to determining that the input data is valid using the first signature, send the input data to a host (paragraph 0052). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Allowable Subject Matter
Claims 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

MA; Baoli et al.		US 20200145195 A1
Camenisch; Jan L. et al.	US 20180240134 A1
Steiner; Avi et al.		US 11082069 B1
Khan; Jawad B. et al.	US 9229853 B2
Bentley; Steven R. et al.	US 9413392 B1
decode the codeword to obtain at least input data; 
determine validity of the input data using a first signature after processing the input data through a data path; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111